Filed 11/23/21 P. v. Alexander CA2/4
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                       B309903

         Plaintiff and Respondent,                                (Los Angeles County
                                                                  Super. Ct. No. YA101453)
         v.

JEROME AEMILIAN
    ALEXANDER,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Hector M. Guzman, Judge. Affirmed as
modified with instructions.
      Bess Stiffelman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Michael J. Wise,
Deputy Attorneys General, for Plaintiff and Respondent.
                        INTRODUCTION
       Appellant Jerome A. Alexander was with a companion who
was suspected of purchasing a laptop by means of fraud. Just
after the purchase took place, officers approached Alexander
outside the store and asked for identification. Alexander referred
to his wallet, which contained a false identification card.
Alexander was charged with several offenses, including
counterfeiting and identity theft. He moved to suppress the
evidence found in his wallet on Fourth Amendment grounds,
asserting that his detention or arrest was improper. The court
denied the motion. Pursuant to a plea agreement, Alexander
pled no contest to identity theft and the other charges were
dismissed. He was sentenced to three years’ probation.
       On appeal, Alexander contends the trial court should have
granted his motion to suppress evidence. We find the motion was
properly denied. Alexander also asserts that amended Penal Code
section 1203.1, subdivision (a),1 effective January 1, 2021,
requires that his probation term be reduced to two years. The
Attorney General agrees the term is subject to reduction, but
argues the case should be remanded to allow the People to
withdraw from the plea agreement. We find remand is not
warranted, and therefore reduce the term of probation and
otherwise affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
       On March 3, 2020, the Los Angeles County District
Attorney (the People) filed an information charging Alexander
with five felony counts: forgery of a driver’s license (§ 470a, count



      1All further statutory references are to the Penal Code
unless otherwise indicated.



                                 2
1), counterfeiting a seal (§ 472, count 2), and three counts of
identity theft (§ 530.5, counts 3-5). Alexander pled not guilty.
       Alexander filed a motion to suppress all evidence from his
wallet at the time of his arrest. He argued that the search was
conducted without a warrant and was presumptively illegal, any
pat down was illegal, and the evidence found was fruit of the
poisonous tree. Alexander later filed a supplemental
memorandum of points and authorities in support of his motion,
asserting that no reasonable suspicion warranted a detention and
there was no valid consent to a search. The People did not file a
written opposition.
       At the motion hearing on October 8, 2020, the People called
as a witness Manhattan Beach Police Department (MBPD)
detective Jason Gordon. He testified that on October 10, 2019, he
and lieutenant Matt Sabosky responded to a radio call regarding
possible fraudulent activity in progress at an Apple store.
According to Gordon, Apple security suspected fraudulent activity
by a man, Onyenaechi Oweazim, who had attempted to make
transactions on “multiple days using multiple credit cards” at
different Apple stores; he was “trying to use multiple Apple pay
cards that were all getting declined,” and the “names on the cards
did not match.” Apple security reported that Oweazim was again
attempting to make a transaction inside the Manhattan Beach
Apple store. The transaction was declined, and Oweazim left the
store. An Apple security officer followed Oweazim outside, and
saw him get into a Nissan Maxima in which a second person was
sitting. After sitting in the vehicle with the other person for 30 to
40 minutes, Oweazim went back into the Apple store and
successfully purchased a laptop for approximately $2,400.




                                 3
       Gordon testified that MBPD responded to the call;
information was being transmitted over the police radios, and
Gordon was on the phone with the Apple security officer. Some of
the officers went into the mall to detain Oweazim while
additional officers observed the vehicle outside. Once officers
were informed over the radio that Oweazim had been detained
inside the mall, Gordon and Sabosky approached Alexander, who
was seated in the front passenger seat of the Maxima. Gordon
testified that he and Sabosky told Alexander they were
conducting an investigation, and Alexander immediately
responded that he wanted to speak to an attorney. The officers
asked Alexander to step out of the car. Gordon testified that he
asked Alexander his name, and Alexander responded, “I would
like to exercise my right to self-incrimination [sic].” Gordon told
him that stating his name did not constitute self-incrimination,
and Alexander replied, “My I.D. is in my wallet.” Gordon
testified, “I can’t recall where his wallet was at the time, whether
it was on the passenger seat of the vehicle or if it was removed
and placed on top of the vehicle.” When asked how he
interpreted Alexander’s statement about the wallet, Gordon
testified, “I took that as I can go inside of his wallet to get his
identification.” Gordon stated that Alexander was detained at
the time.
       Gordon testified that when he opened the wallet, he found
three identification cards. One card “appeared to be fraudulent
based on the . . . feel of the identification card. The hologram was
printed instead of an actual hologram. The photo appeared to be
photo shopped [sic] and the text did not have the same text as an
actual California driver’s license.” In addition, a check of the
license “did not return to the information printed on that license.




                                 4
It came back to a female.” The other two identification cards, one
from Texas and one from California, were genuine. Upon finding
the false identification card, the officers arrested Alexander.
       Gordon testified that the Maxima was searched incident to
the arrest as a matter of course, and also because it appeared to
be used in the crime due to the time Oweazim and Alexander
spent inside the car. Officers also searched the remainder of
Alexander’s wallet incident to the arrest, and found fraudulent
credit cards in the wallet.
       On cross-examination, defense counsel asked whether
Alexander had been handcuffed when he told officers his
identification was in his wallet; Gordon could not recall. Defense
counsel established that Alexander did not hand the officers his
wallet or identification, and asked, “Lieutenant Sabosky got the
wallet and handed it to you?” Gordon answered, “I believe so.”
Gordon could not recall the details about how and when the
various licenses were “run,” but he stated that the legitimate
California identification card was run first, and he believed the
fraudulent California identification card was also run at the
scene. The Texas identification card was run later, after
Alexander was arrested.
       The defense called Sabosky to testify. He stated that he
responded to the call regarding the fraud investigation at the
mall, and “watched the car” that had been identified “until
detectives completed their investigation” inside. Sabosky did not
recall Alexander by appearance, but recalled that there was a
person in the front passenger seat of the car. Sabosky did not
recall when Alexander was handcuffed or how Gordon received
the wallet before he looked inside it. Sabosky also could not
recall whether Gordon asked him to run the identifications.




                                5
Sabosky agreed that the car was legally parked. Alexander did
not testify or submit any additional evidence about the
encounter.
       The People argued that Alexander consented to the search.
Defense counsel argued there was no reasonable suspicion
regarding Alexander simply because he was with Oweazim.
Defense counsel also argued that Alexander did not consent to a
search and challenged the basis for the detention under the
Harvey-Madden rule.2 The court asked for additional argument
“as to whether the detention was reasonable, in light of the
detective’s understanding of what was transpiring or what had
transpired.” Defense counsel again asserted that “the only thing
suspicious about Mr. Alexander was that he was with Oweazim,
not that he was suspected of being in any way tied to the fraud.”
The People argued that the “vehicle was going to be towed and
searched regardless of pulling the defendant out of it.”
       The court remarked that consent was not at issue, because
the officers could not recall the details about how they obtained
the wallet. The court therefore stated, “I think we can pretty
much all settle that it’s a detention . . . . He’s being detained; he’s


      2 Under a line of cases arising from People v. Harvey (1958)
156 Cal.App.2d 516 and People v. Madden (1970) 2 Cal.3d 1017,
“officers can make arrests based on information and probable
cause furnished by other officers. [Citations.] These cases,
however, require that when the first officer passes off information
through ‘official channels’ that leads to arrest, the officer must
also show basis for his probable cause. In other words, the so-
called Harvey-Madden rule requires the basis for the first officer’s
probable cause must be ‘something other than the imagination of
an officer who does not become a witness.’” (People v. Ramirez
(1997) 59 Cal.App.4th 1548, 1553.)



                                  6
being investigated, and the issue becomes, at least for the court,
whether there was sufficient reasonable suspicion that Mr.
Alexander was involved in criminal activity, and I think there is
sufficient information, based on the testimony that this court has
heard, that the officers had sufficient information to detain the
defendant, Mr. Alexander.” The court added, “[I]t would be
incompetent police work if knowing what they knew” for the
officers “not to go back to the car . . . and conduct further
investigation.” The court also noted that the officers waited for
the transaction inside to be completed before approaching the car
outside, and that the allegedly fraudulent activity had been going
on for more than a day. Thus, the officers did a “short . . .
investigative stop” in which Gordon “became aware of
information that gave him probable cause to arrest.” The court
also noted that anything additional inside the wallet would have
been discovered during the booking process. The court therefore
denied the motion.
       Pursuant to a plea agreement, on November 30, 2020
Alexander pled no contest to count 3, identity theft of the person
whose information was on the fake identification card. The court
sentenced Alexander to three years of formal probation and two
days in county jail, plus 30 hours of community service. The
remaining four counts were dismissed pursuant to the plea
agreement.
       Alexander timely appealed the denial of his motion to
suppress evidence.
                           DISCUSSION
       Alexander asserts two arguments on appeal. First, he
asserts there was no reasonable suspicion to detain him, so the
search of his wallet was unlawful and therefore the motion to




                                7
suppress should have been granted. Second, he contends his
probationary term must be reduced to two years under newly
amended section 1203.1, subdivision (a), effective January 1,
2021. We address these arguments in turn.
A.     Motion to suppress evidence
       The Fourth Amendment protects against unreasonable
searches and seizures. (U.S. Const., 4th Amend.; Terry v. Ohio
(1968) 392 U.S. 1, People v. Hernandez (2008) 45 Cal.4th 295,
299.) “‘“The standard of appellate review of a trial court’s ruling
on a motion to suppress is well established. We defer to the trial
court’s factual findings, express or implied, where supported by
substantial evidence. In determining whether, on the facts so
found, the search or seizure was reasonable under the Fourth
Amendment, we exercise our independent judgment.”’” (People v.
Suff (2014) 58 Cal.4th 1013, 1053.) Thus, “[w]e must accept
factual inferences in favor of the trial court’s ruling. [Citation.]
If there is conflicting testimony, we must accept the trial court’s
resolution of disputed facts and inferences, its evaluations of
credibility, and the version of events most favorable to the
People, to the extent the record supports them.” (People v.
Zamudio (2008) 43 Cal.4th 327, 342.)
       Alexander, making several factual assumptions not
supported by the record, asserts he was approached by officers,
refused to give his name, then “was ordered out of the car,
handcuffed, and informed[ ] that his right against self-
incrimination does not apply to his identification.” He argues
that “the natural inference from the testimony is that [the wallet]
was obtained by one of the officers reaching into his pocket and
removing the wallet while [Alexander] was in handcuffs.” The
Attorney General, on the other hand, asserts that Alexander’s




                                 8
initial reference to his wallet may have occurred while he was
still seated in the car before any detention occurred, thus
constituting consensual communication with the officers. The
Attorney General agrees that once Alexander was asked to step
out of the car the encounter became a detention, and asserts that
the detention was reasonable in the context of MBPD’s felony
investigation.
       “Police contacts with individuals may be placed into three
broad categories ranging from the least to the most intrusive:
consensual encounters that result in no restraint of liberty
whatsoever; detentions, which are seizures of an individual that
are strictly limited in duration, scope, and purpose; and formal
arrests or comparable restraints on an individual’s liberty.” (In
re Manuel G. (1997) 16 Cal.4th 805, 821.) “Consensual
encounters do not trigger Fourth Amendment scrutiny.” (Ibid.)
A detention “does not occur simply because a police officer
approaches an individual and asks a few questions. . . . The
encounter will not trigger Fourth Amendment scrutiny unless it
loses its consensual nature.” (Florida v. Bostick (1991) 501 U.S.
429, 434.)
       “A detention occurs when an officer intentionally applies
physical restraint or initiates a show of authority to which an
objectively reasonable person innocent of wrongdoing would feel
compelled to submit, and to which such a person in fact submits.”
(People v. Linn (2015) 241 Cal.App.4th 46, 57.) “[T]he temporary
detention of a person for the purpose of investigating possible
criminal activity may . . . be based on ‘some objective
manifestation’ that criminal activity is afoot and that the person
to be stopped is engaged in that activity.” (People v. Souza (1994)
9 Cal.4th 224, 230.) Thus, a “detention is reasonable under the




                                 9
Fourth Amendment when the detaining officer can point to
specific articulable facts that, considered in light of the totality of
the circumstances, provide some objective manifestation that the
person detained may be involved in criminal activity.” (Id. at p.
231.) “The officer’s subjective suspicion must be objectively
reasonable,” and “where a reasonable suspicion of criminal
activity exists, ‘the public rightfully expects a police officer to
inquire into such circumstances “in the proper exercise of the
officer’s duties.”’” (People v. Wells (2006) 38 Cal.4th 1078, 1083.)
       The testimony does not make clear when the officers asked
Alexander to step out of the car. Assuming for the sake of
argument that the encounter constituted a detention rather than
a consensual encounter, and therefore that the higher threshold
of reasonableness was required, that threshold was met here; the
totality of the circumstances provided an objectively reasonable
basis for the detention. MBPD received information from Apple
security officers that Oweazim had been attempting to make
fraudulent transactions at multiple Apple store locations. After
Oweazim’s unsuccessful attempt to make a purchase at the
Manhattan Beach store, he went outside, sat with Alexander in
the car for 30 to 40 minutes, then went back inside and
successfully purchased a $2,400 laptop. Alexander stayed in the
car, presumably waiting for Oweazim to complete the transaction
and return with the purchased goods. Under these
circumstances, a detention to investigate the allegedly fraudulent
activity was objectively reasonable.
       Alexander argues there were no facts “particularized to”
him to justify the detention, because only Oweazim was engaged
in alleged fraud. He asserts he was only sitting in a car, and
“there was nothing more than [Alexander’s] association with




                                  10
[Oweazim] and his presence in the car to justify the
investigation.” We disagree. Oweazim’s multiple attempts to
make fraudulent transactions, and his ability to make a
successful transaction after sitting with Alexander in the car for
30 to 40 minutes, provided a reasonable basis for the officers’
suspicion that Alexander may have been involved in Oweazim’s
criminal activity.
       We are unpersuaded by Alexander’s contention that “mere
association does not constitute particularized suspicion justifying
a detention,” or the cases he cites in support. (See Ybarra v.
Illinois (1979) 444 U.S. 85, 91 [“a person’s mere propinquity to
others independently suspected of criminal activity does not,
without more, give rise to probable cause to search that person”];
People v. Hester (2004) 119 Cal.App.4th 376, 390 [an officer’s
“assumptions, beliefs, opinions and guesswork” that served as the
basis for detaining all occupants of a car were “simply not the
objective facts and permissible inferences required by the Fourth
Amendment”]; People v. Pitts (2004) 117 Cal.App.4th 881, 887 [“‘a
person cannot be detained for mere presence in a high crime
area’”].) Here, Alexander was not detained simply because he
was with Oweazim. Instead, the two were together while
Oweazim engaged in an ongoing process of attempting to
complete suspicious transactions. Under the totality of the
circumstances, the detention of Alexander was reasonable.
       Alexander also asserts he had a right to refuse to identify
himself to officers, the officers did not have a right to demand
identification, and any information Alexander provided to officers
was not consensually given. However, “[a]sking questions is an
essential part of police investigations. In the ordinary course a
police officer is free to ask a person for identification without




                                11
implicating the Fourth Amendment. ‘[I]nterrogation relating to
one’s identity or a request for identification by the police does not,
by itself, constitute a Fourth Amendment seizure.’” (Hiibel v.
Sixth Judicial Dist. Court of Nevada, Humboldt County (2004)
542 U.S. 177, 185; see also People v. Vibanco (2007) 151
Cal.App.4th 1, 13.)
       Alexander relies on several federal civil cases criticizing
vagrancy laws that allowed individuals to be arrested for failing
to identify themselves. The Ninth Circuit rejected these laws
because “as a result of the demand for identification, the
[vagrancy] statutes bootstrap the authority to arrest on less than
probable cause.” (Lawson v. Kolender (9th Cir. 1981) 658 F.2d
1362, 1366, aff’d (1983) 461 U.S. 352; see also Martinelli v. City of
Beaumont (9th Cir. 1987) 820 F.2d 1491, 1494.) The reasoning in
those cases is inapplicable here, where officers requested
identification in the scope of investigating criminal activity, and
Alexander was not arrested for failing to produce identification.
       Alexander further argues that “[r]eaching into [his] pocket
while he was handcuffed is a full search and requires probable
cause.” This argument is not supported by the record. Neither
Gordon nor Sabosky could recall the sequence of events regarding
handcuffing Alexander and obtaining the wallet. Although he
disputes how the wallet was obtained, Alexander does not dispute
that he told officers that his identification was in his wallet. As
noted above, we draw factual inferences in favor of the trial
court’s ruling and accept the trial court’s resolution of disputed
facts. (People v. Zamudio, supra, 43 Cal.4th at p. 342.)
       Moreover, even assuming Alexander’s assumed sequence of
events is correct, handcuffing a suspect briefly during an
investigation does not convert a detention into an arrest.




                                 12
“‘[T]here is no hard and fast line to distinguish permissible
investigative detentions from impermissible de facto arrests.
Instead, the issue is decided on the facts of each case . . . .’
[Citations.] Important to this assessment, however, are the
‘duration, scope and purpose’ of the stop.” (People v. Celis (2004)
33 Cal.4th 667, 674-675.) The Supreme Court held in Celis that
“stopping a suspect at gunpoint, handcuffing him, and making
him sit on the ground for a short period, as occurred here, do not
convert a detention into an arrest.” (Id. at p. 675; see also People
v. Stier (2008) 168 Cal.App.4th 21, 27 [“handcuffing a suspect
during a detention does not necessarily transform the detention
into a de facto arrest”].) Here, even if Alexander was handcuffed
briefly while officers checked his identification, he has not
demonstrated that the detention constituted a de facto arrest.
       Thus, the detention was reasonable in light of the totality
of the circumstances, and officers were entitled to ask Alexander
about his identity during the detention. Alexander’s motion to
suppress was correctly denied.
B.     Probation term
       The trial court sentenced Alexander on one count to three
years’ formal probation and two days in county jail, plus 30 hours
of community service. The remaining four counts were dismissed
pursuant to the plea negotiation. After Alexander was sentenced,
Assembly Bill No. 1950 (2019-2020 Reg. Sess.) modified section
1203.1 effective January 1, 2021, to reduce felony probation
terms to two years.3 (§ 1203.1, subd. (a).) Alexander contends his


      3Section 1203.1, subdivision (a) states in part, “The court,
or judge thereof, in the order granting probation, may suspend
the imposing or the execution of the sentence and may direct that
the suspension may continue for a period of time not exceeding



                                13
probationary term accordingly must be reduced to two years. The
Attorney General agrees that Alexander is entitled to have his
probation term reduced.4
       However, the parties disagree as to the appropriate
remedy. Alexander contends that “[s]imply striking the portion
of the probationary term that exceeds two years is the most
efficient means” of addressing the statutory change, and
therefore remand is unnecessary. The Attorney General, on the
other hand, asserts that the case must be remanded to allow the
People to withdraw from the plea agreement in light of the
changed law.
       The Attorney General relies on the Supreme Court’s
decision in People v. Stamps (2020) 9 Cal.5th 685 (Stamps). In
that case, while the defendant’s appeal was pending, “a new law
went into effect permitting the trial court to strike a serious
felony enhancement in furtherance of justice (Pen. Code, § 1385,
subd. (a)), which it was not previously authorized to do.”
(Stamps, supra, at p. 692.) The defendant asserted that “the
court is authorized to exercise its discretion to strike the
enhancement but otherwise maintain the plea bargain,” but the
Supreme Court rejected that contention. (Ibid.) The court noted
that “long-standing law limits the [trial] court’s unilateral
authority to strike an enhancement yet maintain other provisions
of the plea bargain.” (Id. at p. 701, citing People v. Kim (2011)

two years, and upon those terms and conditions as it shall
determine.” The two-year limitation does not apply to certain
offenses not at issue here. (See § 1203.1, subd. (m).)
      4 The change to section 1203.1 applies to cases not yet final

on appeal. (See In re Estrada (1965) 63 Cal.2d 740; People v.
Sims (2021) 59 Cal.App.5th 943, 961; People v. Quinn (2021) 59
Cal.App.5th 874, 883.)



                                14
193 Cal.App.4th 1355, 1361.) The court stated, “If the court
indicates an inclination to exercise its discretion under section
1385, the prosecution may, of course, agree to modify the bargain
to reflect the downward departure in the sentence such exercise
would entail. Barring such a modification agreement, ‘the
prosecutor is entitled to the same remedy as the defendant—
withdrawal of assent to the plea agreement . . . .’” (Stamps,
supra, 9 Cal.5th at p. 707, quoting Kim, supra, 193 Cal.App.4th
at p. 1362.)
       After Stamps was decided, the First District, Division Four
decided People v. France (2020) 58 Cal.App.5th 714, rev. granted
Feb. 24.2021, S266771 (France). In that case, the court
considered the effect of Senate Bill No. 136 (2019-2020 Reg.
Sess.) (Senate Bill 136), which amended section 667.5 and
rendered the defendant, France, no longer subject to a one-year
sentence enhancement imposed under that section. The Attorney
General argued that “the proper form of relief would be to
remand the case to the trial court so that the People would have
the option of either accepting the original sentence without the
one-year enhancement or abandoning the plea agreement and
reinstating the original charges against France.” (France, supra,
58 Cal.App.5th at p. 723.) The defendant, on the other hand,
argued that the revision “entitle[d] him to have the one-year prior
prison term enhancement stricken with no other changes to his
negotiated sentence.” (Id. at p. 717.)
       The majority opinion in France distinguished Stamps and
found remand was not warranted. It reasoned that under section
1385, at issue in Stamps, “it is ultimately a trial court that
chooses whether an enhancement is eliminated,” which
“implicates the prohibition on a trial court’s ability to unilaterally




                                 15
modify an agreed-upon sentence.” (France, supra, 58 Cal.App.5th
at p. 728.) By contrast, under Senate Bill 136, at issue in France,
“the Legislature itself has mandated the striking of affected
prison priors by making the enhancement portion of France’s
sentence illegal.” (Id. at pp. 728-729.) The court noted that
“there is nothing in Senate Bill 136’s text or legislative history
that runs contrary to the view that Senate Bill 136 requires a
court to strike the one-year enhancements while leaving the
remainder of the plea bargain intact.” (Id. at p. 729.) The court
therefore modified the sentence by striking the one-year
enhancement under section 667.5, and otherwise affirming the
judgment. (Id. at p. 730.)5
       In his reply brief, Alexander urges us to reject the Attorney
General’s position and follow the reasoning of People v. Stewart
(2021) 62 Cal.App.5th 1065, rev. granted June 30, 2021, S268787
(Stewart), in which the First District, Division Two considered
whether the reasoning in Stamps or France was more applicable
to the probation changes in section 1203.1. As in this case,
Stewart was sentenced to three years’ probation and argued that
the change to section 1203.1 entitled him to a reduction to two
years. (Id. at pp. 1068-1069.) The Attorney General asserted that
“the prosecution must be given an opportunity to either agree to

      5 Justice Pollak dissented from the majority opinion,
stating, “I conclude that Senate Bill 136 does not empower a
court to unilaterally alter the plea bargain struck between the
prosecution and the defendant for imposition of a four-year
sentence by reducing the sentence to three years without the
People’s consent. Upon defendant’s application to strike the one-
year enhancement, I believe the prosecution must be given the
option of agreeing to a three-year term or withdrawing from the
plea agreement.” (Id. at p. 731 (dis. opn. of Pollak, J.).)



                                16
this new term or withdraw from the plea agreement pursuant to
which probation was imposed.” (Id. at p. 1074.)
       The Stewart court stated, “As applied to the issues in the
present case, we find the analysis of the France majority more
persuasive. As the majority explained, Stamps addressed a
situation in which the new law gave the trial court discretion to
strike an enhancement but did not require it to do so, thus
placing directly in the trial court’s hands the decision whether to
alter a term of the plea bargain. Stamps therefore had no
occasion to consider the effect on a plea bargain of retroactive
application of a law through which the Legislature directly
affected a plea bargain by rendering one of its terms invalid.”
(Stewart, supra, 62 Cal.App.5th at p. 1077.) By contrast, the
change imposed by the Legislature in section 1203.1 “‘has a direct
and conclusive effect on the legality of existing sentences,’”
similar to the statutory change in France. (Id. at p. 1078, quoting
France, supra, 58 Cal.App.5th at p. 729.) The court therefore
modified the term of probation to two years, and otherwise
affirmed the judgment. (Stewart, supra, 62 Cal.App.5th at p.
1079.)
       Here, Alexander asserts that Stewart applies, and therefore
his probationary period should be reduced as a matter of law
without remanding the case to allow the People to withdraw from
the plea agreement. The Attorney General did not cite or
distinguish Stewart in the respondent’s brief. We agree with the
reasoning of Stewart, and find that remand is not warranted
under the circumstances of this case.
                           DISPOSITION
       We modify the order granting probation by reducing the
term of probation to two years, and direct the trial court to




                                17
amend the minute order to reflect the two-year term. In all other
respects, we affirm the judgment.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

                          COLLINS, J.

We concur:


MANELLA, P. J.


WILLHITE, J.




                               18